UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4828

TYRONE H. DEVILLASEE,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge.
(CR-97-471-CCB)

Submitted: September 30, 1999

Decided: October 25, 1999

Before MURNAGHAN and HAMILTON, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Donald H. Feige, Baltimore, Maryland, for Appellant. Lynne A. Bat-
taglia, United States Attorney, Philip S. Jackson, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Tyrone H. Devillasee appeals his convictions and sentence based
upon two counts of interstate transportation of counterfeit securities
and two counts of interstate transportation of stolen property and aid-
ing and abetting the same in violation of 18 U.S.C.A. §§ 2314, 2
(West 1994 & Supp. 1999). Devillasee was sentenced to concurrent
terms of fifty-one months' imprisonment followed by three years of
supervised release. Devillasee was also ordered to pay special assess-
ments totaling $400 and $238,997 in restitution.

On appeal, Devillasee contends that: (1) the district court erred in
admitting into evidence statements made by him in violation of his
Fifth and Sixth Amendment rights; (2) the court erred in refusing to
suppress evidence seized from Devillasee's person following his
arrest; (3) the court erred in declining to find that two witnesses
waived their Fifth Amendment rights against self-incrimination and in
refusing to admit their joint prior statement under Fed. R. Evid.
804(b)(3) or Fed. R. Evid. 807; and (4) the court clearly erred in
increasing Devillasee's sentence offense level for obstruction of jus-
tice under U.S. Sentencing Guidelines § 3C1.1 (1997). We have
reviewed the parties' briefs, the record, and the applicable law, and
we affirm.

We conclude that the court did not err in admitting statements
made by Devillasee during a taped meeting between Devillasee and
an undercover FBI agent and the agent's testimony concerning that
meeting. First, we find that Devillasee's Fifth Amendment rights were
not violated. Devillasee was not "in custody," and therefore the under-
cover agent was not required to inform him of his Fifth Amendment
rights under Miranda nor required to question him in the presence of
his attorney. See Miranda v. Arizona, 384 U.S. 436, 474 (1966);
United States v. Melgar, 139 F.3d 1005, 1010 (4th Cir. 1998).
Although Devillasee had been charged in state court and had presum-
ably asserted his right to counsel with respect to the state proceedings,
we also find that the federal agent did not violate Devillasee's Sixth
Amendment right to counsel by questioning him outside the presence
of an attorney. The subject of the meeting in question was not based

                    2
upon the pending state charges, the meeting did not lead to more evi-
dence concerning the state charges, and the subject of the meeting
was not "closely-related" to the state charges. See United States v.
Kidd, 12 F.3d 30, 32-33 (4th Cir. 1993). Neither was there evidence
of collusion between state and federal authorities to thwart Devilla-
see's rights. See Melgar, 139 F.3d at 1012.

We also conclude that the court did not err in refusing to suppress
contents of Devillasee's notebook that was recovered from his person
following his lawful arrest. See Colorado v. Bertine, 479 U.S. 367,
374-76 (1987) (holding that routine inventories are permitted without
a warrant); Chimel v. California, 395 U.S. 752, 762-63 (1969) (hold-
ing that no warrant is needed to effect a search incident to arrest). Fur-
thermore, we find that the court correctly found that Devillasee's
witnesses, Cedric and Randy Franklin, properly asserted their Fifth
Amendment rights at Devillasee's trial and that the court did not
abuse its discretion by declining to admit a witness interview sum-
mary prepared by the FBI as the Franklins' prior statement under
either Fed. R. Evid. 804(b)(3) or Fed. R. Evid. 807. See United States
v. Bumpass, 60 F.3d 1099, 1102 (4th Cir. 1995). Finally, we conclude
that the court did not err in finding Devillasee obstructed justice by
perjuring himself at trial and in enhancing his offense level based
upon that finding. See USSG § 3C1.1.

Accordingly, we affirm Devillasee's convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                     3